Citation Nr: 1820442	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  17-10 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection of posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disability, to include PTSD.


ATTORNEY FOR THE BOARD

K. Lynch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1959 to March 1979. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from September 2006 and April 2016 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO). 


The issue of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A September 2006 rating decision denied the Veteran's claim for entitlement to service connection for PTSD, the Veteran did not appeal that decision, and no new and material evidence was submitted within one year of the September 2006 rating decision.

2.  Evidence received since the September 2006 rating decision is not cumulative or redundant of the evidence previously of record and relates to unestablished facts necessary to substantiate the Veteran's service connection claim.


CONCLUSIONS OF LAW

1.  The September 2006 rating decision denying service connection for PTSD is final.  38 U.S.C. § 7104 (2012); 38 C.F.R. § 20.1100 (2017).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for PTSD.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Generally, if a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C. § 5108.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  The threshold to reopen the claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

PTSD

The RO denied the Veteran's claim for service connection for PTSD in a September 2006 rating decision, finding the available evidence was insufficient to show that the Veteran was exposed to combat stressors while on active duty.  The Veteran did not appeal the September 2006 RO decision or submit material evidence within one year of the notification of the decision.  Therefore, the decision is final.  See 38 U.S.C. § 7104; 38 C.F.R. § 20.1100.

The Board finds that evidence received since the previous September 2006 rating decision includes evidence that is both new and material to the claim.  See 38 C.F.R. § 3.156.  Specifically, this evidence includes private medical records indicating a current diagnosis of PTSD and a private positive nexus opinion linking his current PTSD to the Veteran's claimed in-service stressors.  See May 2016 medical treatment records.

The Board is cognizant that the Veteran's claimed in-service stressor has not been corroborated even with this new private medical evidence.  However, the VA regulation at 38 C.F.R. § 3.304(f) has been amended since the September 2006 rating decision to liberalize the requirement of verification or corroboration of a veteran's claimed in-service stressor events in a PTSD claim.  Under the new provision, the Veteran's lay testimony alone may be sufficient to support a finding that the Veteran experienced an in-service PTSD stressor without the need of corroboration.  38 C.F.R. § 3.304(f)(3), as added in 75 Fed. Reg. 39,843-852 (July 13, 2010).

The new evidence - in light of the amended regulation - raises a reasonable possibility of substantiating the claim as it addresses the question of whether the Veteran has a current PTSD diagnosis that was caused or aggravated by service, and therefore addresses the reasons for the previous denial.  Such evidence is presumed credible solely for the purpose of determining whether new and material evidence has been submitted.  See Justus, 3 Vet. App. at 513. 

Accordingly, the claim for service connection for PTSD is reopened.


ORDER

New and material evidence having been received, the claim for service connection for PTSD is reopened, and to this extent only, the appeal is granted.



REMAND

As the service connection claim for PTSD is now reopened, the Board finds that remand is also necessary to obtain an additional VA examination and medical opinion as to the etiology of the Veteran's claimed acquired psychiatric disability, to include PTSD.

VA has a duty to provide a VA examination when the record lacks evidence to decide the veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  See 38 C.F.R. § 3.159(c)(4) (2016); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Here, the Veteran has current diagnosis of PTSD by his private medical provider.  See April 2016 medical treatment record.  Also, the Veteran has described traumatic experiences during service that he contends caused his current PTSD.  Id.  However, in April 2016, the RO formally found that it could not corroborate the Veteran's in-service PTSD stressor.  See April 2016 VA memo.  Since the RO could not corroborate the claimed PTSD stressor, the February 2017 statement of the case denied the Veteran's PTSD claim.

Nevertheless, as noted above, under the liberalized standards of new 38 C.F.R. § 3.304(f)(3), a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor without the need of corroboration.  For this to occur, a VA psychiatrist or psychologist, or a VA-contracted medical psychiatrist or psychologist, must confirm that a claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor.  However, the psychiatrist or psychologist must also determine that the veteran's claimed stressor, in the absence of clear and convincing evidence to the contrary, is consistent with the places, types, and circumstances of the veteran's service.  To date, VA has not obtained a competent medical examination and opinion addressing this claim under the new liberalized standards of 38 C.F.R. § 3.304(f)(3).  Accordingly, a VA examination is necessary prior to further adjudication.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to identify any remaining outstanding treatment records relevant to his claims.  All identified VA records should be added to the claims file.  All other properly identified records should also be obtained if the necessary authorization to obtain the records is provided by the Veteran.  If any records are not available, appropriate action should be taken (see 38 C.F.R. § 3.159  (c)-(e)), to include notifying the Veteran of the unavailability of the records.

2.  After the above development has been completed to the extent possible, schedule the Veteran for a VA examination to determine the nature and etiology of any acquired psychiatric disorder, to include PTSD.  The claims file should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail. 

The examiner should list all psychiatric disorders present. If PTSD is diagnosed, the examiner should list all traumatic and stressful events contributing to such disorder.

Based on a review of the evidence, the VA examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any diagnosed psychiatric disorder (i) began in service, was caused by service, or is otherwise related to service, and if not, (ii) was permanently aggravated beyond its normal progression during the Veteran's period of active duty. 

In providing the requested opinion, the examiner is advised that the term "at least as likely as not" does not mean within the realm of possibility, but that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation. 

A complete rationale for any opinion expressed - to include citation to specific medical documents and clinical findings - must be included in the report.

3.  After completing the above actions, and any other development deemed necessary, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


